United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        December 18, 2006

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                            No. 06-30017


JUDITH BROWN DAVIS

                      Plaintiff - Appellant

     v.

ALLEN PARISH SERVICE DISTRICT, doing business as Hospital of
Allen Parish; ET Al

                      Defendants

ALLEN PARISH SERVICE DISTRICT, doing business as Hospital of
Allen Parish

                      Defendant - Appellee


             Appeal from the United States District Court
         for the Western District of Louisiana, Lake Charles
                            No. 2:04-CV-938


Before KING, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Judith Brown Davis filed a suit under 42

U.S.C. § 1983 against her former employer, defendant-appellee

Allen Parish Service District, alleging, inter alia, that she was

terminated in violation of her right to free speech under the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
First Amendment and the Louisiana Constitution, Article 1, § 7.

Allen Parish Service District filed a motion for summary judgment

on Davis’s employment retaliation claims, which the district

court granted after determining that no constitutional violation

occurred.   Davis now appeals the district court’s grant of

summary judgment.   We AFFIRM.

                         I. FACTUAL BACKGROUND

     Plaintiff-appellant Judith Brown Davis is a registered nurse

who began her employment with defendant-appellant Allen Parish

Service District (“Allen Parish Hospital” or “Hospital”) in

November 1998.   She was terminated on May 5, 2003, for events

involving a mentally unstable patient on the evening of May 1,

2003.

     Davis was employed in the acute care/psychiatric unit of

Allen Parish Hospital.    The Allen Parish Hospital psychiatric

unit treats patients with mental instability and substance abuse

issues.   Davis’s responsibilities in the psychiatric unit

included giving medications, monitoring patients, and admitting

and discharging patients.

     On Thursday, May 1, 2003, Davis reported to the Hospital at

approximately 7:00 p.m. to begin working a night shift.    Davis

was the charge nurse for the shift, meaning that she was the

highest ranking hospital employee in the unit and had limited

supervisory authority over the other nurses and medical



                                   2
technicians working that evening.     She replaced Assistant

Director of Nursing Laurie Manuel, who was completing the day

shift.   As Davis and Manuel transferred duties, they discussed

the behavior of a patient who was making intermittent threats

toward the United States President and government facilities and

property.   These threats included remarks that the patient and

his friends intended to harm the President and destroy government

property and structures.   The patient was of Middle Eastern

descent and often spoke in a foreign language.     The patient was

confined to the ward but had access to a telephone.     Davis had

previously observed the patient speaking on the phone in a Middle

Eastern language.   She believed that his calls were to locations

out of the country.   Davis alleges that she and Manuel agreed

that if the patient continued to make threats, the United States

Secret Service would be contacted on the following Monday.

     At approximately 8:00 p.m. that evening, the patient began

making more intense threats.   He began “cursing and hollering” in

English and Arabic, making threats to the President, the

government, and hospital staff.   The patient threatened that he

and some people he knew were going to blow up oil fields near

Houston, Texas, that he and his friend would use their planes to

go to Washington to kill the President, that September 11 was

nothing compared to what was coming, and that he would call his

friends and have the President killed.     As a result of this

behavior, Davis and the ward assistants placed the patient in

                                  3
four-point restraints, isolated him, and applied sedating

medication.

     After restraining the patient, Davis called Manuel and

Barbara Morgan, Assistant Hospital Director, at their homes.

Davis alleges that each told her that she should do what she

thought needed to be done regarding reporting the patient’s

behavior to the proper authorities.   Davis then called the Secret

Service to report the patient’s threats against the President.1

Her conversation lasted approximately fifteen to twenty minutes,

during which she reported the patient’s threats and answered an

agent’s questions about the patient’s behavior.   She ended the

remainder of her shift without further incident with the patient

and left the hospital at 7:00 a.m. Friday morning, May 2, 2003.

     Later on Friday, Colleen Unkel, the Director of Clinical

Services, advised Scott Barrilleaux, the Administrator/Director

of the Hospital, about the events of the previous night,

including Davis’s call to the Secret Service.   Barrilleaux was

speaking on the telephone to the Hospital’s attorney, Richard

MacMillan, about another matter when Unkel made her report.    In

     1
        Davis indicates that she had interacted with the Secret
Service approximately two years earlier while employed at the
Hospital. According to Davis, an individual called the Hospital
and made threats toward the President and the government. A
psychiatrist at the Hospital suggested that Davis call the Secret
Service. She did so, and Secret Service agents came to the
Hospital to speak to her. The agents instructed Davis that she
was correct to call the Secret Service, that they would
investigate and assess the credibility of any threats, and that
she should report any future threats to them.

                                4
response to Unkel’s report, MacMillan advised Barrilleaux that

Davis should be terminated for violating patient confidentiality.

Barrilleaux conducted an investigation, which included: reviewing

Davis’s personnel file, which contained disciplinary reports

concerning prior incidents with patients; speaking with other

Hospital personnel about Davis; and speaking with Ronald Craiger,

the Chairman of the Board of Commissioners for Allen Parish

Hospital.    Craiger instructed Barrilleaux to follow the Hospital

attorney’s directions and terminate Davis’s employment.

     On Monday, May 5, 2003, Director of Nursing Vickie Neely

called Davis and asked her to report to the hospital early that

afternoon, before her scheduled 7:00 p.m. shift.   When Davis

arrived, she met with Neely and Unkel.    Neely told Davis that she

was terminating her and gave her a copy of her discharge notice,

which indicated the reason for her discharge as:   “Violated

patient confidentiality by calling Secret Service.    Used poor

judgment.”   As Davis left the Hospital, she passed Barrilleaux

and requested a meeting to discuss her termination.    Davis and

Barrilleaux met the next day, and she requested that he

reconsider her termination.   Barrilleaux agreed to speak with the

Hospital’s attorney and Chairman of the Board.   He was advised

that the termination would not be revoked, and he then

communicated that information to Davis.

                       II. PROCEDURAL HISTORY



                                  5
     Davis filed this action under 42 U.S.C. § 1983 against Allen

Parish Hospital and Scott Barrilleaux on April 26, 2004.   Davis

claimed, inter alia, that Allen Parish Hospital and Barrilleaux,

individually and in his official capacity as Director of Allen

Parish Hospital, deprived her of employment in violation of the

First Amendment of the U.S. Constitution and Article 1, § 7 of

the Louisiana Constitution.2   Specifically, Davis claimed that

her phone call to the Secret Service was speech protected under

the First Amendment, and therefore her termination as a result of

that speech violated the Constitution.

     On June 28, 2005, after discovery was completed, each

defendant filed a motion for summary judgment on all claims.3

Allen Parish Hospital adopted Barrilleaux’s arguments in toto and


     2
        Davis also claimed termination in violation of other
provisions of the U.S. and Louisiana Constitutions, invasion of
privacy and defamation under Louisiana state law, and termination
in violation of Louisiana Revised Statute 23:967, Louisiana’s
Whistleblower Statute. On July 21, 2005, after the defendants
filed motions for summary judgment, Davis voluntarily withdrew
the invasion-of-privacy claim against both defendants, the First
Amendment claim against Barrilleaux in his official capacity, and
the claim against Barrilleaux individually for violation of
Louisiana Revised Statute 23:967. Because Davis appeals only the
grant of summary judgment to Allen Parish Hospital on her claims
brought under the First Amendment and Louisiana Constitution,
Article 1, § 7, we limit our discussion of her claims
accordingly.
     3
        The claims remaining before the district court were those
against Allen Parish Hospital and Barrilleaux individually for
termination in violation of the U.S. and Louisiana Constitutions
and against Allen Parish Hospital and Barrilleaux in his official
capacity for defamation and violation of Louisiana Revised
Statute 23:967.

                                 6
made no independent arguments for summary judgment on the First

Amendment and Louisiana Constitution claims.   Although

Barrilleaux is not a party to this appeal, because the Hospital

relied on his arguments, we review them briefly here.

Barrilleaux argued that he could not be held liable individually

for Davis’s termination because he was not the final decision

maker with respect to the decision made.   Barrilleaux also

asserted the defense of qualified immunity, relying heavily on

the factual circumstances surrounding Davis’s phone call to the

Secret Service.   He argued that no constitutional violation had

occurred because Davis was terminated for exercising poor

judgment and violating patient confidentiality, not because of

her speech.   Barrilleaux additionally argued that he was entitled

to qualified immunity because his conduct in terminating Davis

was objectively reasonable.

     On September 1, 2005, the district court issued an order,

notifying the parties that because the motions for summary

judgment did not address all of Davis’s claims, the court would

consider, sua sponte, summary judgment on Davis’s remaining

claims.   The order directed Davis to file “all competent summary

judgment evidence relating to any and all claims” against the

defendants, and it further permitted the defendants to respond.

All three parties complied with the court’s order.

     The district court granted Barrilleaux’s and Allen Parish

Hospital’s motions for summary judgment on all claims on October

                                 7
4, 2005.   The court concluded that Barrilleaux could not be held

liable individually because he was not the final decision maker

in Davis’s termination decision.       Noting that neither this

defense nor the defense of qualified immunity was available to

the Hospital, the court concluded that the Hospital was

independently entitled to summary judgment because no

constitutional violation had occurred.       After evaluating the

content, form, and context of Davis’s statements, the court

determined that Davis’s phone call to the Secret Service did not

relate to a matter of public concern.       The court also weighed

Davis’s interest in speaking against the interests of the

Hospital, indicating that the Hospital’s interests were greater:

           There is no constitutional right which affords
           unfettered free speech protection to a
           healthcare   professional   who   chooses   to
           disclose information learned from or about a
           patient in the course of treatment. Bound by
           the duties of doctor-patient privilege, it is
           the exception and not the rule which would
           allow Ms. Davis to discuss such information
           with anyone outside of the hospital.

     Davis now appeals only the grant of summary judgment to

Allen Parish Hospital on her First Amendment and Louisiana

Constitution, Article 1, § 7 claims.

                      III. STANDARD OF REVIEW

     We review grants or denials of motions for summary judgment

de novo, applying the same standard as the district court.

MacLachlan v. ExxonMobil Corp., 350 F.3d 472, 478 (5th Cir.



                                   8
2003).    Summary judgment is proper if there is no genuine issue

of material fact and the moving party is entitled to judgment as

a matter of law.     Id.; FED. R. CIV. P. 56(c).   On summary

judgment, the evidence and the inferences to be drawn therefrom

must be viewed in the light most favorable to the nonmoving

party.    MacLachlan, 350 F.3d at 478.

     Davis argues that the district court erred in determining

that her speech was not related to a matter of public concern and

consequently that no violation of the First Amendment occurred.

She additionally argues that summary judgment is improper because

her interest in speaking outweighs the Hospital’s interest in

efficient operation under Pickering v. Board of Education, 391

U.S. 563 (1968).    We review legal questions concerning the First

Amendment de novo.     Salge v. Edna Indep. Sch. Dist., 411 F.3d

178, 184 (5th Cir. 2005).     In reviewing First Amendment issues,

we are required to undertake an independent examination of the

entire record.     Rankin v. McPherson, 483 U.S. 378, 386 n.9

(1987).   Whether an employee’s speech relates to a matter of

public concern is a question of law that is determined by the

court.    Tompkins v. Vickers, 26 F.3d 603, 606 (5th Cir. 1994).

The Pickering balancing inquiry is also a question of law.

Salge, 411 F.3d at 184; see also Kinney v. Weaver, 367 F.3d 337,

363 (5th Cir. 2004) (en banc) (“It is for the court to determine

the importance of a plaintiff’s speech interest, to determine the



                                   9
importance of a governmental interest in efficient operations,

and to balance the relative weight of each.”).

                          IV. DISCUSSION

A.   First Amendment Framework

     To prevail on a First Amendment employment retaliation

claim, an employee must establish four elements: (1) she suffered

an adverse employment action; (2) her speech involved a matter of

public concern; (3) her interest in commenting on matters of

public concern outweighs the employer’s interest in promoting

efficiency; and (4) her speech motivated the employer’s adverse

employment action.   Harris v. Victoria Indep. Sch. Dist., 168

F.3d 216, 220 (5th Cir. 1999).   The parties do not dispute that

the first element has been established.    Rather, this case turns

on the second and third elements.

     The public concern and interest-balancing elements of the

employment retaliation framework recognize that government

employees do not surrender their constitutional rights to speak

on matters of public concern simply because they are employed by

the government.   Connick v. Myers, 461 U.S. 138, 146 (1983).

Indeed, government employees are often in the best position to

comment on issues of public concern, which in turn fosters

informed public debate vital to our system of self-government.

See, e.g., Pickering, 391 U.S. at 571-72 (noting that teachers

are “most likely to have informed and definite opinions” on the


                                 10
question of school funding such that their ability to speak

freely is “essential” to informed decision making by the

electorate).   Notwithstanding the important interest of employees

in speaking on matters of public concern, the government has

interests “as an employer in regulating the speech of its

employees.”    Id. at 568.   As a result of these competing

interests, after determining whether the speech at issue relates

to a matter of public concern, our constitutional inquiry must

“arrive at a balance between the interests of the [employee], as

a citizen, in commenting upon matters of public concern and the

interest of the State, as an employer, in promoting the

efficiency of the public services it performs through its

employees.”    Id.

B.   Public Concern

     The public concern inquiry recognizes that if “employee

expression cannot be fairly considered as relating to any matter

of political, social, or other concern to the community,

government officials should enjoy wide latitude in managing their

offices.”   Connick, 461 U.S. at 146.   Whether an employee’s

speech relates to a matter of public concern is determined by the

“content, form, and context of a given statement, as revealed by

the whole record.”    Id. at 147-48.

     The speech at issue in this case is Davis’s phone call to

the Secret Service to report a mentally unstable patient’s



                                  11
threats against the President and federal property and national

resources.4   Davis urges us to conclude that her speech, in that

it relates to the public safety, is conclusively on a matter of

public concern under this court’s jurisprudence.    Davis argues

that the district court erred in determining that her speech was

not related to a matter of public concern because the context

factors it considered are properly evaluated during the Pickering

balancing phase.

     On the one hand, the content of Davis’s speech weighs

heavily in favor of a conclusion that it relates to the public

concern.   Davis spoke about threats to kill the President, to

destroy natural resources and government property, and to inflict

damage of September 11 proportions.   In McPherson v. Rankin, we

evaluated the content of an employee’s hopeful comment regarding

a future assassination attempt on the President’s life.      786 F.2d

1233 (5th Cir. 1986), aff’d, 483 U.S. 378 (1987).    Despite the

inappropriate and controversial nature of the speech in Rankin,

we concluded that “the life and death of the President are

obviously matters of public concern.”   Id. at 1236.   Moreover,

this court has recognized that speech “that potentially affects

public safety relates to the public concern.”   Kennedy v.

     4
        Neither party argues the applicability vel non of the
Supreme Court’s recent decision in Garcetti v. Ceballos, 126
S.Ct. 1951 (2006), to our public concern analysis. Because we
resolve this case under Pickering balancing we do not consider,
under Garcetti, whether Davis spoke pursuant to her official
responsibilities as charge nurse. Id. at 1959-61.

                                12
Tangipahoa Parish Library Bd. of Control, 224 F.3d 359, 373 (5th

Cir. 2000) (concluding that a library employee’s letter

addressing safeguards at the library after a rape occurred there

was protected speech because the public would be interested in

public safety at the library); see also Thompson v. City of

Starkville, 901 F.2d 456, 466 (5th Cir. 1990) (concluding that a

police officer’s allegations about officer misconduct related to

the public concern in part because widespread misbehavior within

a police force could affect pubic safety); Moore v. Miss. Valley

State Univ., 871 F.2d 545, 551 (5th Cir. 1989) (contemplating

that complaints would rise to a matter of public concern if they

had been framed as warnings that an employee was a threat to co-

workers and children instead of as internal complaints that

workplace rules be enforced equally).   When viewed in light of

this public safety jurisprudence, Davis has a strong argument

that her statements fall within the public concern.

     The form of Davis’s speech——a brief phone call to an

external law enforcement agency——also leans in favor of a

conclusion that Davis’s speech falls within the public concern.

The form of Davis’s speech is similar to that we considered in

Price v. Brittain, 874 F.2d 252, 259 (5th Cir. 1989).     In Price,

we evaluated phone calls from a social worker to the Department

of Justice and other legal enforcement agencies to report illegal

activity occurring within a state mental facility, concluding



                               13
that the form of those reports indicated the speech related to

the public concern.

     On the other hand, the context of Davis’s speech weighs

against a conclusion that it falls within the public concern.

The context inquiry analyzes the underlying philosophical,

political, and social circumstances surrounding an employee’s

speech.    Moore v. City of Kilgore, 877 F.2d 364, 371 (5th Cir.

1989).    As the district court noted, Davis reported the threats

of a delusional and restrained psychiatric patient.     Not only had

the threats been occurring for some time while the patient was

under a doctor’s supervision and care, but the patient, who was

restrained, was in no position to act on his threats.

Furthermore, the patient’s doctor was scheduled to examine the

patient the next morning.    The district court also noted that

Davis breached the Hospital’s confidentiality policy in reporting

the patient’s threats.

     Davis argues that it is error to consider these

circumstances as context factors within the public concern

determination.    We agree that violation of an internal

confidentiality policy when speaking “has no relevance to whether

the subject matter of the speech is on a matter of public

concern” and that confidentiality policies are properly

considered during Pickering balancing when weighing the

employer’s interest.     Salge, 411 F.3d at 185.   But it is proper

to consider the position of the speaker within the workplace and

                                  14
how the position relates to the speaker’s familiarity with or

access to information about the issues on which she speaks.     See

id. at 188 (reviewing the speaker’s position as a secretary, her

responsibility for maintaining good communications with the

public, and her thirty-three years of experience in the position

to conclude that her speech was of greater importance because of

the speaker’s familiarity with the issues faced).   Here, the fact

that Davis made her phone call at night when the patient was

restrained and unable to act on his threats, combined with her

position as a nurse rather than the patient’s treating

physician——who was undoubtedly the person with the best ability

to gauge the credibility of the patient’s threats——weighs against

a determination that her speech falls within the public concern.

These context factors indicate that the patient was not an

immediate safety risk and that Davis was not the proper person

within the hospital to assess and report the patient’s threats.

     Rather than resolve the public concern question, we may

assume without deciding that Davis’s speech relates to a matter

of public concern because we conclude that Davis’s claim

ultimately fails under Pickering balancing.

C.   Pickering Balancing

     Davis urges that we remand her case to the district court

for Pickering balancing, asserting that it is improper for us to

consider this evidence here because arguments were not made below



                               15
and because the district court did not decide the Pickering

balancing issue.   We are unpersuaded by Davis’s arguments.   This

court may affirm on any ground supported by the record below.

U.S. ex rel. Doe v. Dow Chem. Co., 343 F.3d 325, 330 (5th Cir.

2003).    The record reveals that Davis did raise Pickering

balancing, however briefly, in her response to the defendants’

motions for summary judgment.   More importantly, engaging in

Pickering balancing is proper now because the district court

notified the parties that the summary judgment motions did not

address all of Davis’s claims and that it would consider summary

judgment on all claims sua sponte.    The court ordered the parties

to file all competent summary judgment evidence, and all parties

responded.5   Accordingly, Davis had adequate notice and

opportunity to be heard regarding Pickering balancing.

Subsequently, the district court’s ruling did weigh the interests

of the parties, succinctly concluding that the Hospital’s

confidentiality policy and the doctor-patient privilege

outweighed Davis’s interest in speaking about information gained

from a patient in the course of treatment.   We therefore conclude

that our resolution of this case under Pickering balancing is

proper.

     Under Pickering and its progeny, our task “is to seek ‘a

balance between the interests of the [employee], as a citizen, in

     5
        Davis has not contended, either below or here, that the
period granted for a response was insufficient.

                                 16
commenting upon matters of public concern and the interest of the

State, as an employer, in promoting the efficiency of the public

services it performs through its employees.’”       Connick, 461 U.S.

at 142 (quoting Pickering, 391 U.S. at 568).       This analysis “in

reality is a sliding scale or spectrum upon which ‘public concern

is weighed against disruption’” to the government’s efficient

operation.   Vojvodich v. Lopez, 48 F.3d 879, 885 (5th Cir. 1995)

(quoting Click v. Copeland, 970 F.2d 106, 112 (5th Cir. 1992)

(internal quotations omitted)).

     Because of the wide variety of situations in which the

employment retaliation issue may arise, our balancing inquiry

requires the particularized consideration of the facts of each

case.   Connick, 461 U.S. at 154.      We look to the non-exclusive

factors articulated by the Supreme Court in Connick for guidance

in determining the parties’ interests and the respective weights

of those interests.   These factors include the degree to which

the employee’s protected activity involved a matter of public

concern and the gravity of that concern; the extent to which the

employee’s protected activities may have affected close working

relationships; the time, place, and manner of the employee’s

protected activities; and the context in which the employee’s

activities were carried out.   Connick, 461 U.S. at 151-53; see

also Vojvodich, 48 F.3d at 885 (reciting and applying the Connick

considerations).



                                  17
     Although we assume that Davis’s speech meets the threshold

public concern requirement, the gravity of the patient’s threats

and the context in which Davis spoke indicates that her interest

in speaking was limited.   See Salge, 411 F.3d at 195 (considering

both whether the speech at issue was accurate or confidential and

the context of the speech in determining its value for

balancing).   As a general proposition, the public has a strong

interest in being informed about threats to the public safety.

The public’s legitimate interest in the threats in this case,

however, is tempered by considerations of whether Davis’s

position in the workplace made her an informed and appropriate

speaker and whether those threats were reported at the

appropriate time under the circumstances.     See id. at 188.   Davis

spoke at a time when the patient was restrained, sedated, and

isolated and was therefore unable to effectuate any threats for

the remainder of the evening.   Additionally, the patient was

under a psychiatrist’s care and had been expressing similar

threats during his hospitalization.   Given these circumstances,

and the fact that the patient was delusional, the patient’s

doctor was undoubtedly in a better position than Davis to assess

the gravity of the patient’s threats and to decide whether law

enforcement authorities should be notified.    Furthermore, because

the doctor was scheduled to examine the patient the following day

and because the patient was restrained overnight, Davis’s



                                18
concerns could have been adequately addressed by the doctor.      We

conclude, then, that Davis had a limited interest in speaking.

     In evaluating the government employer’s interest, we focus

on the effective functioning of the employer’s operations.

Pertinent considerations include “whether the statement impairs

discipline by superiors or harmony among co-workers, has a

detrimental impact on close working relationships for which

personal loyalty or confidence are necessary, or impedes the

performance of the speaker’s duties or interferes with the

regular operation of the enterprise.”      Rankin, 483 U.S. at 388.

The Supreme Court has recognized that “[i]nterference with work,

personnel relationships, or the speaker’s job performance can

detract from the public employer’s function; avoiding such

interference can be a strong state interest.”      Id.

     The Hospital put forward evidence that Davis’s speech

breached the Hospital’s confidentiality policy relating to the

release of patient information.6      The Hospital’s policy provides

     6
         The Hospital’s confidentiality policy provides:

                 Information about a patient’s condition,
           care, treatment, personal affairs, or records
           is confidential and may not be discussed with
           anyone except for those responsible for
           patient care and treatment without the full
           consent of the patient or when compelled by
           legal    requirements.     Only   under   these
           conditions with specific approval of the
           Administrator of the Hospital can employees
           discuss     a   patients    [sic]    condition.
           Carelessness or thoughtlessness leading to the
           release of patient information may result in

                                 19
that a patient’s “condition, care, treatment, personal affairs,

or records” cannot be discussed with persons beyond those

responsible for the patient’s care unless the patient consents or

the law requires disclosure.   Even under those circumstances, the

policy further provides that patient information is not to be

released without the approval of the Administrator of the

Hospital, Barrilleaux.   This policy was set forth in an

acknowledgment that Davis signed when she was hired.

     Davis argues that she did not breach the Hospital’s policy

because she did not release confidential information when she

phoned the Secret Service and, alternatively, that any breach was

minor because she discussed the situation with Manuel and Morgan

before notifying the Secret Service.   But Davis undoubtedly did

violate the language of the policy by phoning the Secret Service,

an external entity uninvolved with the patient’s treatment;

discussing a patient’s condition, care, treatment, and personal

affairs;7 and doing so without gaining approval from Barrilleaux.

Her argument that any breach of the policy was minor by virtue of

her conversations with Manuel and Morgan is without merit.    The

confidentiality policy clearly indicates that approval must be



          discipline up to an [sic] including discharge.
     7
        Davis’s deposition indicates that she reported the
patient’s threats to a Secret Service agent and answered the
questions posed by the agent. The agent asked: what the
patient’s diagnosis was, if he was on any medicines, if he had
been in the Hospital for a while, and where the patient lived.

                                20
granted by the Hospital Administrator.   Neither Manuel, Assistant

Director of Nursing, nor Unkel, Assistant Hospital Director,

occupies the position of Hospital Administrator, and so Davis’s

discussions with them prior to phoning the Secret Service do not

satisfy the confidentiality policy’s requirements.

     Breach of the Hospital’s internal confidentiality policy

establishes a strong governmental interest in this case in that

the breach reflects an impairment of Davis’s ability to perform

her duties and a disruption to government operations.   We are

mindful that the government’s operations in these particular

circumstances involve a psychiatric unit housing mentally

unstable patients.   In a facility housing individuals who are

mentally disturbed, the employer’s need to maintain order among

employees and to limit internal disruption to psychiatric care is

paramount.   See, e.g., Price, 874 F.2d at 258-59.   Moreover, the

Hospital has a strong interest in maintaining patient

confidentiality in order to protect the privacy of patients and

ensure their effective treatment and to satisfy the Hospital’s

legal obligations.   We thus conclude that the Hospital has a

particularly weighty interest.

     Balancing the Hospital’s weighty interest in maintaining

order in the psychiatric unit against Davis’s more limited

interest in speaking, we conclude, as did the district court,

that the Hospital’s interest clearly outweighs Davis’s.   Under

the distinct facts of this case, the district court did not err

                                 21
in concluding that the Hospital’s act in terminating Davis did

not violate the First Amendment.

     Inasmuch as we have determined that summary judgment in

favor of Allen Parish Hospital was proper on Davis’s § 1983 First

Amendment claim, it was also proper on her claim brought under

the Louisiana Constitution.   State v. Franzone, 384 So.2d 409,

411 (La. 1980); see also Delcarpio v. St. Tammany Parish Sch.

Bd., 865 F.Supp. 350, 362-63 (E.D. La. 1994), rev’d on other

grounds, 64 F.3d 184 (5th Cir. 1995).

                          V. CONCLUSION

     For the foregoing reasons, the ruling of the district court

is AFFIRMED.




                                22